DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, in view of Applicant’s convincing remarks pages 6-9 filed on 11/05/2020, the closest prior art of record Jan et al. US Patent Application Publication 2015/0256213 and Jan et al. US Patent Application Publication 2018/0183134 do not fairly teach nor render obvious an antenna array, comprising: “a first plurality of reflectors…”, “a first plurality of antenna elements…”, “a second plurality of antenna elements arranged at a corner of at least two of the first plurality of reflectors…”, “a second plurality of reflectors…”, “a third plurality of antenna elements…”; and “wherein the first plurality of antenna elements are interleaved with the second plurality of antenna elements in both azimuth and elevation planes of the antenna array” all in the arrangement as recited in the claim. Dependent claims 2-11 directly or indirectly depend from claim 1.
Regarding Claim 12, in view of Applicant’s convincing remarks pages 6-9 filed on 11/05/2020, the closest prior art of record Jan et al. US Patent Application Publication 2015/0256213 and Jan et al. US Patent Application .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124.  The examiner can normally be reached on Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL M BOUIZZA/Examiner, Art Unit 2845       

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845